McDONALD, J.,
dissenting, in which HARRELL and BARBERA, JJ., join.
The Petitioner, Edward Lowery, is in the business of harvesting clams from the bottom of the public waters of the Chesapeake Bay. The law regulates that trade closely, in part because some methods of harvesting — such as that used by Mr. Lowery in this case — rely on a hydraulic dredge to blast the bottom of the Bay, thereby destroying submerged aquatic vegetation (“SAV”) and threatening the balance of the Bay’s *506ecosystem.1 The Legislature has made SAV zones off limits to that method of harvesting, with transgressions subject to the general penalties provided for any basic violation of the State fisheries law.2 The Legislature has further directed the Department of Natural Resources (“DNR”) to delineate those zones and to publish those delineations “by public notice.”
In this case, the District Court and Circuit Court both concluded that Mr. Lowery used a hydraulic clam dredge in a protected SAV area in violation of the State fisheries law. As the Court’s opinion notes,3 Mr. Lowery apparently did not contest that determination, but sought reversal on the ground that DNR failed to carry out the direction in Maryland Code, Natural Resources Article (“NR”), § 4-1006.1(e)(3), to “publish, by public notice, delineations of [submerged aquatic vegetation (“SAV”) ] protection zones and revisions to SAV protection zones,” when it placed public notices of the designation of those zones, and of the availability of greater detail from DNR, in The Baltimore Sun and the Waterman’s Gazette.
The majority opinion concludes that, because DNR’s public notices identified the areas containing SAV zones4 (and where to obtain maps and precise coordinates) but did not include the map or precise coordinates in the public notices themselves, DNR failed to comply with the publication provision, that *507proof of compliance with the publication provision is an element of an action to enforce the SAV protection law, and that, as a result, the State may not enforce the prohibition against the use of dredges, as well as certain other equipment, by commercial fishermen in SAV zones. In my view, those conclusions are mistaken.

The Publication Requirement

I disagree with the majority’s construction of the publication requirement in NR § 4-1006.1(e)(3) for three reasons.

Statutory Text

First, the statute states that DNR is to publish its SAV delineations “by public notice,” a phrase that the majority opinion quotes but does not discuss. That phrase is no stranger to the Maryland Code. A brief Lexis survey of the Code turns up numerous instances in which a State agency is obliged to provide “public notice” of a lengthy or detailed proposal, decision, or other document.5 As best I can determine, none of those provisions contemplate that the entire proposal, decision, or document would appear verbatim in the “public notice.” If we assume that the General Assembly is consistent in its use of language,6 it is reasonable to conclude that it was not mandating that the coordinates for every SAV zone in the State be printed in DNR’s public notice concerning the adoption or revision of SAV delineations.

*508
Legislative History

Second, nothing in the legislative history of the SAV protection law suggests that a public notice concerning the delineation or revision of SAV zones was itself to contain the a map or the precise coordinates of all of those zones.
The prohibition against using a hydraulic clam dredge in an SAV zone was originally enacted as an emergency measure “necessary for the immediate preservation of the public health and safety” in 1998. Chapter 385, Laws of Maryland 1998. In addition to that prohibition, set forth in subsection (a) of the newly enacted NR § 4-1006.1, the statute directed DNR to delineate SAV beds “not currently protected” under the law by using aerial surveys as guidance. NR § 4 — 1006.1(b) (1998). Finally, the statute reserved the authority of DNR to take any other measures necessary to protect SAV zones. NR § 4-1006.1(c) (1998).
Within a short time, DNR found the directives of the SAV protection law difficult to implement. DNR believed that watermen might have difficulty complying with the existing prohibition because the existing delineations precisely tracked the areas of submerged vegetation without necessarily relating to geographic reference points and were changing annually based on the annual aerial surveys. See DNR Position Paper on Senate Bill 807 (2000).
In 2000, DNR supported proposed legislation to modify the statute in a number of respects. Under the proposed legislation, DNR would update SAV zones only once every three years instead of annually; DNR would be permitted to designate SAV zones “utilizing straight lines and existing points of reference” to make them more geographically manageable, even if, as a result, the designated zones excluded some areas with vegetation and included some areas without vegetation; DNR would use buoys and other visible landmarks to mark the zones and publish “by public notice” the delineations and revisions; and the list of prohibited equipment would be *509expanded. Senate Bill 807 (2000).7 While the 2000 bill itself did not pass,8 the same proposal was eventually enacted two years later. Chapter 527, Laws of Maryland 2002.
Thus, it appears that the primary purpose of the 2002 amendment of NR § 4-1006.1 was to delineate SAV zones less precisely but more practically from the waterman’s point of view, together with the use of buoys and other geographical references, and to change them less frequently. No mention was made in the legislative history of a need to better publicize the zones, though it seems likely that the elimination of annual updating would make a public notice of a revision, whenever it occurred, useful to the industry. In my view, the likely explanation for the addition of a public notice provision was the fact that SAV zones would no longer be revised on an annual basis, but less regularly, and that it would be helpful to alert the regulated industry when changes actually occurred.9

Comparison to Analogous Publication Requirements

Finally, there is nothing odd or unusual in the use of a public notice provision to notify a regulated industry of an agency’s adoption of detailed standards or requirements that are not reprinted in their entirety in the notice, but readily *510available from the agency. The law places analogous limitations on numerous occupations — from plumbers to commercial vehicle drivers, to name but two — to ensure public safety or to preserve the environment and those limitations are often not published in their entirety in a newspaper.10
Even if NR § 4-1006.1 were construed to require publication analogous to that required by the State Administrative Procedure Act (“APA”)11 for an agency to adopt a regulation, DNR’s effort here would still be satisfactory. The APA’s publication requirements are met by publication in the Maryland Register — in some instances, by a statement that does not set forth the detailed regulatory requirements itself, but incorporates by reference a document that, due to length or other reasons, is not reprinted in its entirety but maintained for consultation elsewhere.12 If DNR’s SAV delineations had been treated as a regulation under the State APA, the notice of the SAY delineations would not have appeared in a publíca*511tion as broadly circulated as The Baltimore Sun or as appropriately targeted as the Waterman’s Gazette; rather, they would have been published in the Maryland Register, which has a largely legal and governmental readership. And the specific delineations themselves might well have been incorporated by reference, with maps and precise coordinates available for consultation at designated locations.

Relationship of the Publication Requirement to Enforcement of the Prohibition

The majority opinion states that proof that the publication provision of NR § 4-1006.1 has been satisfied is an element of an action to enforce SAV protection law.13 But it is not clear from the majority opinion what DNR must do to satisfy that element. Under the Court’s decision today, a public notice in a general newspaper and trade publication that identifies the locations with SAV zones and indicates where one may obtain a map or precise coordinates does not suffice. Even a public notice that itself has precise coordinates or maps may not suffice.14 The majority opinion concludes that posting SAV delineations on the agency website would satisfy the publication requirement,15 although the statute itself makes no reference to the Internet.
In any event, nothing in NR § 4-1006.1 makes a specific form of publication of the SAV zones a prerequisite to citing a person for operating a hydraulic dredge in such a zone. This is in contrast to the State APA, which specifically makes the validity of a regulation — -and its enforcement16 — contingent on *512compliance with procedures that include publication of both the proposed and final version of the regulation in the Maryland Register.17
In NR § 4-1006.1, the public notice requirement is perhaps best understood as a means to alert the regulated industry that the existing delineations, some of which have been in effect since 1998, have been redrawn or that new ones have been created pursuant to the statute. But the public notice is not itself intended as a traffic control device — in contrast to the buoys and other on-site markings mentioned in the statute.18 The availability of detailed charts at the same agency from which an individual must obtain a commercial clamming license would resolve any concerns that the publication provided fair notice to the regulated industry.

Mens Rea Analysis

Compliance with laws designed to protect natural resources is sometimes encouraged by the creation of strict liability offenses related to violations of those laws. The federal Migratory Bird Treaty Act is a familiar local example. See 16 U.S.C. § 703 et seq.; United States v. Tarmon, 227 F.Supp. 480, 482 (D.Md.1964) (citing reported cases and referring to “scores of unreported cases in this Court” for the proposition that scienter need not be proved). The majority opinion *513concludes that the SAV protection law is not such a law, despite the absence of a specific knowledge requirement in the statute.
Even if one finds the publication technically deficient in some way, that should not render Mr. Lowery — or others like him who have been caught using a dredge in an SAV zone— immune from enforcement of this important regulatory prohibition. Mr. Lowery was not operating a hydraulic clam dredge inadvertently and it seems a safe presumption that a commercial clammer is aware that use of that equipment is banned from SAV zones in the same way that a commercial truck driver is aware that some thoroughfares are off-limits to trucks and that there are reduced speed zones around schools even without prior publication of the precise location of every public school.19 In such circumstances, “[t]he accused, if he does not will the violation, usually is in a position to prevent it with no more care than society might reasonably expect and no more exertion than it might reasonably exact from one who assumed his responsibilities.” Morissette v. United States, 342 U.S. 246, 255, 72 S.Ct. 240, 96 L.Ed. 288 (1952).
This is hardly an unfair presumption in this case. The ban on the use of hydraulic dredges in SAV zones is no secret — it had been in place for more than 13 years at the time of Mr. Lowery’s offense. During that period, according to the record in this case, Mr. Lowery had obtained from DNR more than 50 commercial fishing licenses of various types and had previously purchased charts from the same official who stood ready to make available charts of the SAV delineations. While the defense focused on the means by which DNR attempted to satisfy the statutory publication requirement and the adequa*514cy of the signs and buoys that marked the SAV zone involved in this case, Mr. Lowery’s counsel did not explicitly assert that Mr. Lowery himself was ignorant of the requirements governing his regulated profession.
In the end, the majority opinion would require proof of “actual or constructive knowledge” to establish a violation of the SAV protection law and would allow an affirmative defense that an individual using banned equipment in an SAV zone had a reasonable belief that the activity was permitted.20 However, even if one imputes such a knowledge requirement into the statute, it is quite another thing to hold that proof of publication is an element of an enforcement action and that DNR’s failure to include all details concerning SAV zones in its public notice effectively negates any other proof of the requisite intent.

Conclusion

Transparency in government is a good thing. To that end, it is hoped that DNR will follow its counsel’s advice, promised at oral argument and noted in the Court’s opinion, that it post its SAV delineations on the agency’s website, where they will be readily available to all. But its failure to do so to date is not a basis on which to decide this case. In my view, DNR adequately complied with the publication requirement but, even if it were somehow technically deficient, that should not absolve Mr. Lowery from compliance with the SAV protection law. Thus, I would affirm the judgment of the trial court.
Judge HARRELL and Judge BARBERA join in this opinion.

. The Legislature undertook to regulate the use of hydraulic clam dredges in SAV areas after the Atlantic States Marine Fisheries Commission "called for the protection of SAV because of its fundamental importance to many valuable fisheries.” Environmental Matters Committee, Bill Analysis of Senate Bill 398 (April 1, 1998). The Department of Natural Resources had advised that "the use of hydraulic clam dredges destroys SAV by literally uprooting it from the bottom sediment layer.” Id. Virginia had prohibited the use of the dredges for that reason. Id.


. Maryland Code, Natural Resources Article, § 1-801 ("prepayable” fines); § 4-1201 (penalties for violation of State fisheries law).


. Majority Op. at pp. 786-87, 61 A.3d at 799-800.


. The record indicates that the public notices specifically identified Cook’s Point Cove, where Mr. Lowery was using a hydraulic dredge, as one of the areas with a protected SAV zone.


. E.g., Maryland Code, Environment Article, § 15-205 (Department of the Environment to publish public notice of receipt of coal mining and reclamation plan); State Finance & Procurement Article, § 13-103(c) (agency to provide public notice of invitation to bid for agency contract).


. The majority opinion suggests that we should not consult other statutes in which the phrase "public notice” appears in order to determine its plain meaning here. Majority Op. at p. 489 n. 5, 61 A.3d at 801 n. 5. However, reference to the General Assembly’s use of the same phrase in other instances seems preferable to ignoring the phrase. See Hastings v. PNC Bank, N.A., 429 Md. 5, 36, 54 A.3d 714 (2012) ("we do not ... delete words from an unambiguous statute ... ”); Smack v. DHMH, 378 Md. 298, 305, 835 A.2d 1175 (2003) ("Words may not be ... removed from, an unambiguous statute ...").


. In testimony before the Legislature, the Chesapeake Bay Commission, an entity created by a multi-state compact to encourage proper management of the Bay's resources (see NR § 8-301 et seq.), promoted the bill for these reasons.


. The 2000 bill did not pass the House. Identical legislation was reintroduced in 2001 and 2002. Senate Bill 172 (2001); House Bill 100 (2001); Senate Bill 195 (2002); House Bill 536 (2002). DNR provided the same explanation and support for the proposed changes as to each of these bills as it had in 2000. The bill failed to pass the House again in 2001, but ultimately passed both houses in 2002.


. I acknowledge that this explanation for the public notice provision does not appear in the legislative history. Neither does any other explanation. But this ascribes a less radical intent to the Legislature than the majority’s inference that the General Assembly intended to suspend enforcement of the SAV protection law — which had been on the books for a number of years and was originally passed as an emergency measure — contingent on a public notice containing unspecified details of the SAV delineations.


. For example, the State has adopted a State plumbing code, which regulates the practice of plumbing in Maryland, as a formal regulation. The effectiveness of that regulation was contingent on completion of various steps set forth in the State APA, including that the regulation, both as proposed and as adopted, be published. That publication requirement was fulfilled by a notice that the State Board of Plumbing had adopted the code — which may be readily obtained elsewhere— without reprinting the entire code as part of that publication. In the latest iteration of the plumbing code, codified at COMAR 09.20.01, the APA publication requirement was satisfied by publishing in the Maryland Register a statement incorporating updated versions of the codes that had previously been similarly incorporated into COMAR by reference. See 36:3 Md. Reg. 234-36 (1/30/09) (proposed regulation); 36:10 Md. Reg. 716 (5/18/09) (final regulation).
A plumber who wished to consult some part of the State plumbing code — and who is subject to a criminal penalty for some violations of the code (see Maryland Code, Business Occupations & Professions Article, §§ 12-605, 12-607(b)) — would not be able to find it in the official public notice of the adoption of the code. Rather, the code is available in various locations throughout the state, as well as others undoubtedly even more accessible to those in the trade.


. Maryland Code, State Government Article ("SG”), § 10-101 et seq.


. See SG § 7-207(a)(4); see also Division of State Documents, Incorporation by Reference Manual (July 2009) available at <www.dsd.state.md.us/MDRegister/IBRManual.pdf >.


. Majority Op. at pp. 481, 496-97, 61 A.3d at 796-97, 805-06.


. See Majority Op. at p. 495 n. 10, 61 A.3d at 805 n. 10 ("we need not, and do not, determine if publishing delineations and revisions of SAV zones for one day in the Baltimore Sun Paper and in one edition of the Waterman's Gazette satisfied DNR's obligations ...")


. See Majority Op. at p. 494 n. 8, 61 A.3d at 804 n. 8.


. Under the APA, an agency may not adopt a non-emergency regulation without first fulfilling certain notice and publication requirements. SG § 10-111(a). A failure to comply with the APA requirements *512renders the regulation ineffective. See Evans v. State, 396 Md. 256, 344-45, 914 A.2d 25 (2006).


. Given that the SAV delineations may fit the definition of "regulation” under the State APA, SG § 10-101(g), there is an argument that DNR should have complied with the APA procedures in adopting them. However, Mr. Lowery has not asserted that the delineations are defective for lack of compliance with the APA and neither party has briefed the issue. Accordingly, I do not address that question any further other than to suggest that, if this decision prompts the State to re-adopt the SAV delineations, it may wish to consider whether or not that process should also follow APA procedures.


. One might argue that adequate on-site markings are a prerequisite to an enforcement action, as Mr. Lowery's counsel argued in the trial courts. However, that is not the question before us. We granted certiorari on the question of DNR’s compliance with the publication provision.


. When an individual engages in a regulated trade or business, this Court has not accepted excuses based on alleged ignorance of the law. “(J)ust as a motorist is presumed to know the law relating to motor vehicles, so too is a landlord presumed to know the requirements of the City Code pertaining to the habitability of leased premises. In either case, it is the actions and omissions that have the legal effect the law prescribes, and thus must be evaluated, not the actor's knowledge or ignorance.” Benik v. Hatcher, 358 Md. 507, 532, 750 A.2d 10 (2000) (Bell, C J.) (citations omitted).


. Majority Op. at pp. 503-04 n. 13, 61 A.3d at 810 n. 13.